                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   BRUNSWICK DIVISION




UNITED STATES OF AMERICA


     V.                                                 CR 206-005


ERVIN SINGLETON




                                          ORDER




     In    the   captioned         matter,    Defendant       Ervin   Singleton     pled

guilty to two counts of possession of a firearm by a convicted

felon on February 28, 2007.               Singleton was sentenced thereafter to

a total term of 163 months and 18 days imprisonment to be served

concurrently         with    the    remainder      of   an    undischarged       term   of

imprisonment imposed in Georgia state court.^                   Since his sentence.

Singleton      has    been    in    the    continuous    custody      of   the   Georgia

Department of Corrections.

     At present. Singleton has filed a "'Request for Sentence to be

Satisfy (sic) in Case No. CR 0500568-063."                     (Doc. 117.) The case

number    to   which    Singleton         refers   is   his   state   criminal     case.

Singleton's "motion" asks this Court to recognize that his federal




^ At the time of sentencing on June 26, 2007, Singleton had begun
serving a state sentence on the related state charges from which
the firearm charges in this case arose.
sentence is complete, having been satisfied on May 13, 2019.^

(Id.)       He then asks the Court to ''request to have the [state court]

satisfy my state sentence."         (Id.)

       It appears that Singleton is requesting release from state

custody because he has completed his federal term.                This Court,

however, did not sentence Singleton for his state crimes.               In fact,

it appears from the Georgia Department of Corrections website that

Singleton was sentenced to 20 years imprisonment, a term which he

is still serving with a maximum possible release date of September

25, 2025.         Accordingly, Singleton    remains      under the detention

authority of the Georgia Department of Corrections, and this Court

has    no    authority to   dictate,   consider   or   resolve    any    dispute

Singleton has with the state authorities regarding the computation

of his state sentence.        See, e.g., Grossnickle v. State of Ala.,

415 F.2d 864, 865 (5^^ Cir. 1969) (Propriety of method used and

result reached by state prison authorities and state courts in

computing time to be served by petitioner under state sentence

presents no federal question subject to review by federal habeas

corpus proceedings.); Kipen v. Renico, 65 F. App'x 958, 959 (6^^

Cir. 2003) (computation of petitioner's state-imposed prison term

involves an issue of state law that is not cognizable under 28

U.S.C. § 2254).


        Upon   the   foregoing.   Singleton's   motion    for   this    Court   to



2     Indeed, the Bureau of Prisons' website indicates that Singleton
was released on May 13, 2019.
satisy" his state-imposed sentence (doc. 117) is DENIED.

     ORDER   ENTERED   at   Augusta,   Georgia,   this         day     of

September, 2019.




                                                         :hief judge
                                       UNITED/STATES DISTRICT COURT
                                            :rn   district of Georgia
